 

Exhibit 10.3

Everi Holdings Inc.

Non-Employee Director

Notice OF GRANT of Deferred Restricted Stock UnitS

Everi Holdings Inc. (the “Company”) has granted to the Participant an award of
restricted stock units (“RSUs”) under the Company’s 2012 Equity Incentive Plan,
as amended (as the same may be amended and/or amended and restated from time to
time, the “Plan”), each of which represents the right to receive one (1) Share
on the applicable Settlement Date (the “Award”).  The Participant is not
eligible to make an election to receive other compensation in exchange or in
substitution for this Award.  

 

Participant:

_________________

Award No.: ___________________

Date of Grant:

____________, 201_

Total Number of RSUs:

_____________, subject to adjustment as provided by the Restricted Stock Units
Agreement.

Vesting Schedule:

Provided that the Participant’s Service has not terminated prior to the
applicable date, the number of vested RSUs (disregarding any resulting
fractional unit) as of any date is determined by multiplying the Total Number of
RSUs by the “Vested Ratio” determined as of such date, as follows:

 

 

Vested Ratio

 

Prior to the first anniversary of the Date of Grant

0

 

On the first anniversary of the Date of Grant

1/3

 

On the second anniversary of the Date of Grant

2/3

 

On the third anniversary of the Date of Grant

3/3

 

Notwithstanding any other provision contained in this Notice of Grant of
Deferred Restricted Stock Units or the Restricted Stock Units Agreement to the
contrary, the Total Number of RSUs shall become vested on the date a Change in
Control (as defined in the Restricted Stock Units Agreement) is consummated if
the Participant’s Service has not terminated prior to such date.

Settlement Date:

The Award will be settled, as applicable, on the earliest of the events
specified in paragraphs (i)-(iv) below:

 

(i)       _____________, 202__, or

(ii)      The Participant’s death, or

(iii)     The occurrence of a Change in Control (as defined in the Restricted
Stock Units Agreement), provided the transaction also constitutes a “change in
control event” as defined in Treasury Regulation 1.409A- 3(i)(5)(v) or (vii), or

(iv)     The date that is six (6) months following the Participant’s “separation
from service” (as defined in the Income Tax Regulations under Code Section
409A), subject, however, to the Delayed Payment Date provision in the Restricted
Stock Units Agreement (if applicable).  In general, a “separation from service”
will occur when the Participant ceases serving as a member of the Company’s
board of directors for any reason not covered by paragraphs (ii) and (iii)
above, unless the Participant continues providing consulting services to the
Company.

 

--------------------------------------------------------------------------------

 

 

If the event in paragraph (iii) triggers settlement, the Award will be settled
immediately prior to the effective time of the transaction that constitutes the
Change in Control.  Otherwise, the Award will be settled promptly on or after
the date of the earliest event specified above, but in any event no later than
the end of the calendar year in which such event occurs.  At the time of a
deferred settlement, one share of the Company’s Common Stock will be issued for
each vested RSU.  However, the Company retains discretion to substitute an
equivalent amount of cash for each underlying share, determined on the basis of
the Fair Market Value (as defined in the Plan) of the stock at the time an RSU
is settled.

Award Unfunded:

The Company has not formally funded the Award and the Participant is considered
a general unsecured creditor of the Company with respect to each RSU.

Superseding Agreement

None.  

Tax Matters:

The RSUs are subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).  The Company has attempted in good faith to structure this
Award in a manner that conforms to the requirements of Code Section 409A, and
any ambiguities herein will be interpreted to so comply with these requirements
to the maximum extent permissible.  To the extent the IRS challenges whether
this Award in fact complies with Code Section 409A, the Participant will be
fully responsible for any additional taxes, penalties and/or interest that might
apply as a result of any adverse determination resulting from such
challenge.  Notwithstanding anything to the contrary in the Plan or the
Participant’s Restricted Stock Units Agreement, the Company may accelerate
settlement of the Award (in whole or in part) only in accordance with Code
Section 409A.  The Participant is encouraged to consult a tax advisor (at the
Participant’s own expense).

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice of Grant of Deferred Restricted Stock Unit and
by the provisions of the Restricted Stock Units Agreement and the Plan, both of
which are made a part of this document.  The Participant acknowledges that
copies of the Plan, the Restricted Stock Units Agreement and the prospectus for
the Plan are available on the Company’s internal web site and may be viewed and
printed by the Participant for attachment to the Participant’s copy of this
Notice of Grant of Deferred Restricted Stock Unit.  The Participant represents
that the Participant has read and is familiar with the provisions of the
Restricted Stock Units Agreement and the Plan, and hereby accepts the Award
subject to all of their terms and conditions.

 

EVERI HOLDINGS INC.

 

PARTICIPANT

 

 

 

 

 

By:

 

 

Name:

 

 

 

Michael D. Rumbolz

 

Signature: 

 

 

Chief Executive Officer

 

 

 

 

 

Date

 

Address: 

 

7250 S. Tenaya Way, Suite 100

 

 

 

 

Las Vegas, NV 89113

 

Address

 

 

 

 

 

 

 

ATTACHMENTS:

2012 Equity Incentive Plan, as amended to the Date of Grant;
Restricted Stock Units Agreement and Plan Prospectus

 